DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 03/09/2021, has been received, entered and made of record. Currently, claims 1-15 remain pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2019120713 A is a general background reference covering an image forming apparatus.
Claim Objections
Claim 10 is objected to because of the following informalities: the claim in line 6 should recite “light image” instead of “lit image”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. US 2004/0197108 A1 (hereinafter referred to as Yamagata) in view of Hirose et al. US 2003/0219274 A1 (hereinafter referred to as Hirose).

Referring to claim 1, Yamagata discloses an image forming apparatus (fig.1, image formation apparatus) that executes an image printing operation on a sheet ([0044]-[0045]), comprising:
        a casing (fig.1) including a plurality of openings ([0067] opening of the release door; fig.1 opening for sheet feeding cassette 10 and opening for the imaging units Y, M, C and K), and a plurality of ventilation holes (fig.1, ventilation holes for fans 60-61); 
       a plurality of open/close devices attached to the casing, and configured to open and close the respectively corresponding openings (fijg.1 and [0067]) (Note: release door, cover for the imaging units Y, M, C and K and cover for the sheet feeding cassette 10); 
      a plurality of fans (fig.1, fans 60-62) that each generate an airflow ([0053]-[0055]) (Note: the paragraphs cite a plurality of cooling fans 60-62 that each generate an airflow); and 
      a control device (fig.3, CPU 100) that controls operation of the plurality of fans ([0066]) (Note: the CPU 100 uses the rotation number control means 106 to control the driving of the cooling fans 60 to 62), the control device being configured to:
           detect an occurrence of an event that restricts execution of the printing ([0066] and [0069]) (Note: the CPU detects the occurrence of an error that restricts execution of the printing);      
           identify a type of the event ([0066] and [0069]) (Note: the error is identified as a jam); 
           select at least one of the plurality of fans according to the type of the event; and drive the selected fan ([0076]-[0081]) (Note: based on the location of the error (jam) inside the image formation apparatus, the CPU selects one of the cooling fans 60 to 62 and changes the rotation number (rotational speed) of the cooling fan).
      Yamagata fails to explicitly discloses a plurality of fans that each generate an airflow from inside of the casing to a corresponding one of the plurality of ventilation holes.
      However, in the same field of endeavor of image forming apparatus art, Hirose discloses a plurality of fans (fig.3, main fan 117, ozone fan 108b and a sub-fan 118) that each generate an airflow from inside of the casing to a corresponding one of the plurality of ventilation holes ([0063], [0078], [0084] and [0086]-[0088] ) (Note: Hirose discloses a plurality of exhaust air fans that each generate an airflow from inside of the casing to a corresponding one of the plurality of ventilation holes).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Yamagata with a plurality of fans that each generate an airflow from inside of the casing to a corresponding one of the plurality of ventilation holes as taught by Hirose. The suggestion/motivation for doing so would have been to quickly dissipate the heat generated inside the image forming apparatus and improve print execution.

Referring to claim 10, Yamagata in view of Hirose discloses the image forming apparatus according to claim 1. Yamagata discloses the image forming apparatus further comprising a display device (fig.3, display 104) that displays information, wherein the control device is configured to: drive the fan upon detecting an occurrence of the event; and cause the display device to display a lit image or a blinking image ([0066] and [0069]) (Note: upon detection of the jam or stay of the feed sheets S during execution of an imaging sequence, the CPU drives the cooling fans 60 to 62 by switching it from a printing rotation number status to a jam rotation number status and causes the display to display a message (lit image)).

Referring to claim 14, Yamagata in view of Hirose discloses the image forming apparatus according to claim 1. Yamagata discloses the image forming apparatus further comprising an open/close detector that detects an open state and a closed state of the open/close device ([0067]-[0068]) (Note: the reference discloses a door switch that detects an open state and a closed state of the release door), 
wherein the control device is configured to: 
      drive the fan selected upon detecting the occurrence of the event, at a first rotation speed ([0066]) (Note: When the sheet detection sensors 30 to 36 detect the jam or stay of the feed sheets S during execution of an imaging sequence, the CPU 100 uses the rotation number control means 106 to control the driving of the cooling fans 60 to 62 by switching it from a printing rotation number status to a jam rotation number status determined according to a jam form per rotation number control table); 
      decide whether the open/close detector has detected the open state of the open/close device, according to an output from the open/close detector ([0080]) (Note: upon detection of door switch off, the CPU 100 rotates the first cooling fan 60 or the third cooling fan 62 at a higher rotation number than usual and thereby rotate the first cooling fan 60 still faster than the case of a regular sheet jam); and 
       drive the fan at a second rotation speed faster than the first rotation speed, upon deciding that the open/close detector has detected the open state of the open/close device ([0080]) (Note: upon detection of door switch off, the CPU 100 rotates the first cooling fan 60 or the third cooling fan 62 at a higher rotation number than usual and thereby rotate the first cooling fan 60 still faster than the case of a regular sheet jam).

Referring to claim 15, Yamagata in view of Hirose discloses the image forming apparatus according to claim 1. Yamagata further discloses wherein the plurality of fans include a third fan (fig.1, cooling fan 61) that generates an airflow toward the inside of the casing ([0054]) (Note: the cooling fan 61 takes the air outside the apparatus (outside air) into the apparatus and generates an airflow from the first to fourth imaging units Y, M, C and K to the fixing device 20 so as to prevent the hot air from staying in the imaging unit portion), and 
      the control device drives the third fan, while executing the printing operation ([0072]-[0075]) (Note: the cooling fan 61 is driven while performing the printing operation).
Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Hirose, and further in view of Kunihisa et al. US 2018/0231927 A1 (hereinafter referred to as Kunihisa). 

Referring to claim 2, Yamagata in view of Hirose discloses the image forming apparatus according to claim 1. Yamagata further discloses wherein the plurality of ventilation holes include a first ventilation hole (fig.1, ventilation hole for cooling fan 60), the casing includes a first wall (fig.1, side including cooling fan 61) and a second wall (fig.1, side including cooling fan 60) spaced from each other (fig.1), 
      the second wall is located opposite to the first wall (fig.1, side including cooling fan 60 is located opposite to side including cooling fan 61), and includes the first ventilation hole (fig.1, the side includes the ventilation hole for cooling fan 60) and 
      the plurality of fans include a first fan (fig.1, cooling fan 60) that generates an airflow from inside of the casing toward the first ventilation hole ([0053]) (Note: the first cooling fan 60 exhausts hot air generated in the proximity of the fixing device 20 to the outside of the apparatus through a fan duct 40).
      Yamagata in view of Hirose fails to explicitly disclose wherein the plurality of openings include a first opening, the first wall includes the first opening, the plurality of open/close devices include a first cover configured to open and close the first opening, the type of the event includes a first event that requires the first cover to be opened, and the control device drives the first fan, when the type of the event is the first event.
     However, in the same field of endeavor of image forming apparatus, Kunihisa discloses wherein the plurality of openings include a first opening (fig.2, removal port 10a), 
     the first wall (fig.2, front side) includes the first opening (fig.2, removal port 10a),  
     the plurality of open/close devices include a first cover (fig.2, maintenance door 10) configured to open and close the first opening ([0023]) (Note: the maintenance door 10 is configured to open and close the removal port 10a), 
     the type of the event includes a first event that requires the first cover to be opened, and the control device drives the first fan, when the type of the event is the first event ([0036], [0038] and [0041]) (Note: When maintenance door 10 is in the open state, it is determined that image formation apparatus 100 is in a condition which requires maintenance such as exchanging toner bottle 200, adjusting developing unit 300, removing clogging of a sheet medium. In that case, the rear fan 520 is driven to exhaust the air to the rear side).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Yamagata in view of Hirose with the teaching wherein the plurality of openings include a first opening, the first wall includes the first opening, the plurality of open/close devices include a first cover configured to open and close the first opening, the type of the event includes a first event that requires the first cover to be opened, and the control device drives the first fan, when the type of the event is the first event as disclosed by Kunihisa. The suggestion/motivation for doing so would have been to prevent defect caused by a thermal load on an electronic board while maintaining the image forming apparatus.

Referring to claim 3, Yamagata in view of Hirose and Kunihisa discloses the image forming apparatus according to claim 2. Yamagata discloses the image forming apparatus further comprising an image forming device (fig.1) that forms an image on the sheet with a toner ([0040]-[0045]), wherein the image forming device includes a replaceable unit (fig.2) having an image carrier (fig.2, photoconductor drum 1).
     Kunihisa discloses the first event includes replacement of the replaceable unit, and the control device drives the first fan, when the first event is the replacement of the replaceable unit ([0036], [0038] and [0041]) (Note: When maintenance door 10 is in the open state, it is determined that image formation apparatus 100 is in a condition which requires maintenance such as exchanging toner bottle 200, adjusting developing unit 300. In that case, the rear fan 520 is driven to exhaust the air to the rear side).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Yamagata in view of Hirose with the teaching wherein the first event includes replacement of the replaceable unit, and the control device drives the first fan, when the first event is the replacement of the replaceable unit as disclosed by Kunihisa. The suggestion/motivation for doing so would have been to suppress heat around the replaceable unit.

Referring to claim 4, Yamagata in view of Hirose and Kunihisa discloses the image forming apparatus according to claim 2. Yamagata discloses the image forming apparatus further comprising a transport device including a transport route, and configured to transport the sheet along the transport route (fig.1, conveyance route 8), wherein the first event includes jam of the sheet on the transport route, and the control device drives the first fan, when the first event is the sheet jam ([0077]) (Note: in the case where the sheet jam occurs in the proximity of the fixing device 20, the rotation number of the first cooling fan 60 in the proximity of the fixing device 20 is promptly rendered higher than usual, and the fixing device 20 is thereby cooled as much as possible).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Hirose, and further in view of Takahashi US 2018/0129162 A1.

Referring to claim 9, Yamagata in view of Hirose discloses the image forming apparatus according to claim 1. Yamagata discloses the image forming apparatus further comprising a display device that displays information ([0066]).
Yamagata in view of Hirose fails to disclose wherein the control device causes the display device, upon detecting an occurrence of event and causing the fan to rotate, to display a message to the effect that the fan is rotating.
    However, in the same field of endeavor of image forming apparatus art, Takahashi discloses wherein the control device causes the display device, upon detecting an occurrence of event and causing the fan to rotate, to display a message to the effect that the fan is rotating ([0159]-[0163], fig. 10 and [0175]) (Note: upon detecting an occurrence of high temperature, the control unit 101 activates the fan 60 and causes the display unit 110 to display a message to the effect that the fan is rotating (text indicating the remaining time)).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Yamagata in view of Hirose with the teaching wherein the control device causes the display device, upon detecting an occurrence of event and causing the fan to rotate, to display a message to the effect that the fan is rotating as disclosed by Takahashi. The suggestion/motivation for doing so would have been to improve user’s awareness of the image forming apparatus status.
Referring to claim 11, Yamagata in view of Hirose discloses the image forming apparatus according to claim 1. Yamagata discloses the image forming apparatus further comprising a display device that displays information ([0066]), wherein the control device is configured to: drive the fan selected upon detecting an occurrence of the event ([0066]).
Yamagata in view of Hirose fails to disclose wherein the control device is configured to: drive the fan for a predetermined time; and cause the display device to display a time left before the predetermined time elapses.
     However, in the same field of endeavor of image forming apparatus art, Takahashi discloses wherein the control device is configured to: drive the fan for a predetermined time; and cause the display device to display a time left before the predetermined time elapses ([0162]-[0163], fig. 10 and [0175]) (Note: when the control unit 101 activates the fan, it causes the display unit 110 to display text indicating the remaining time before completion of cooling).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Yamagata in view of Hirose with the teaching wherein the control device is configured to: drive the fan for a predetermined time; and cause the display device to display a time left before the predetermined time elapses as disclosed by Takahashi. The suggestion/motivation for doing so would have been to allow user to visually ascertain the remaining time until the completion of cooling when the user waits in front of the image forming apparatus.

Allowable Subject Matter
11.      Claims 5-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.     The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 5, Yamagata in view of Hirose and Kunihisa fails to disclose the type of the event includes a second event that requires the cassette to be drawn out, and the control device drives the first fan, when the type of the event is the second event.


Referring to claim 6, Yamagata in view of Hirose and Kunihisa fails to disclose the waste toner container receives waste toner removed by the cleaning device from the image carrier, the plurality of openings include a third opening, the plurality of ventilation holes include a second ventilation hole, the casing includes a third wall and a fourth wall spaced from each other, the third wall includes the third opening, the fourth wall is located opposite to the third wall, and includes the second ventilation hole, the plurality of open/close devices include a second cover configured to open and close the third opening, the plurality of fans include a second fan that generates an airflow from inside of the casing toward the second ventilation hole, the type of the event includes a third event that requires the second cover to be opened, the third event includes waste toner fill-up, where the waste toner container is filled up with the waste toner, and the control device drives the second fan, when the type of the event is the third event.
Claims 7-8 are objected based on their dependency on claim 6.

Referring to claim 12, Yamagata in view of Hirose fails to disclose a touch display, wherein the control device causes the touch display, upon detecting the occurrence of the event and driving the fan, to display a selection image for urging a user to respond whether the user intends to open the open/close device.
Claim 13 is objected based on its dependency on claim 12.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675